

Exhibit 10.2


Exhibit A






UPS PROTECTIVE COVENANT AGREEMENT
I, Brian Newman, am voluntarily entering into this Protective Covenant Agreement
(“Agreement”) with United Parcel Service, Inc. (“UPS” or “the Company”) on the
date set forth below (the “Effective Date”).
1.    ACKNOWLEDGMENTS.
(a)Key Employee: I acknowledge and agree that, by reason of my highly
specialized skillset and the Company’s investment of time, training, money,
trust, and exposure to Confidential Information, I am intimately involved in the
planning and direction of the Company’s global business operations.
(b)Consideration:
(i)     Employment: I acknowledge and agree that my execution of, and compliance
with, this Agreement are material factors in the Company’s decision to hire me
and to provide me with access to Confidential Information that is not provided
to other employees of the Company, which constitutes good and valuable
consideration for the covenants set forth in this Agreement.
(ii)     Separation Pay.    In further consideration for my obligations under
this Agreement, the Company shall pay me Separation Pay under the following
terms and conditions:
(1) In the event that my employment is terminated by the Company without Cause
during the first two (2) years after the start date of my employment as set
forth in my Offer Letter with UPS (the “Offer Letter”) dated as of the Effective
Date (the “Start Date”), the Company shall pay me Separation Pay.
(2) In the event that my employment is terminated by the Company without Cause
after I have been employed for two (2) years after the Start Date, the Company
shall only be required to pay me Separation Pay in the event that the Company
elects, at its sole discretion, to require that I be bound by the
post-termination Covenant Not to Compete described in Paragraph 6 below. If the
Company elects not to require that I be bound by the post-termination Covenant
Not to Compete described in Paragraph 6 below, I understand that I will not be
paid Separation Pay. For the sake of clarity, except as set forth in this
Paragraph 1.(b)(ii)(2) of this Agreement, I acknowledge and agree that I will be
bound by the post-termination Covenant Not to Compete described in Paragraph 6
below.    
(c)Potential Unfair Competition: I acknowledge and agree that, as a result of my
receipt of Confidential Information, my role at UPS, and my relationships with
UPS customers and/or employees, I would have an unfair competitive advantage if
I were to violate this Agreement.
(d)No Undue Hardship: I acknowledge and agree that, in the event that my
employment with the Company terminates for any reason, I possess marketable
skills and abilities that will enable me to find suitable employment without
violating the covenants set forth in this Agreement.
(e)Voluntary Execution: I acknowledge and affirm that I am executing this
Agreement voluntarily, that I have read this Agreement carefully, that I have
had a full and reasonable opportunity to consider this Agreement (including
actual consultation with legal counsel), and that I have not been pressured or
in any way coerced, threatened or intimidated into signing this Agreement.






1



--------------------------------------------------------------------------------






2.    DEFINITIONS.
(a)“Cause” means a termination of my employment by the Company due to one or
more of the following: the commission of any felony or commission of a
misdemeanor involving theft or moral turpitude; and/or commission of any act or
omission that constitutes gross neglect or willful misconduct (other than
periods of illness) or misconduct with respect to my employment duties that
results in economic harm to the Company; and/or violation of any of the
Company’s substance abuse, compliance or any other material written policies
that may be applicable to me and that may be in effect at the time of the
occurrence; and/or a material breach of any material provision of this Agreement
or any other agreements or understanding in effect at the time of the breach,
between me and the Company. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board of Directors of the
Company or upon the instructions of the Chief Executive Officer of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, in good faith and in the best
interests of the Company. I shall be provided a 15-day period to cure any of the
events or occurrences described above, to the extent curable.
(b) “Company” means United Parcel Service, Inc., a Delaware Corporation with its
principal place of business in Atlanta, Georgia, and all of its Affiliates (as
defined in O.C.G.A. § 13-8-51(1)).
(c)“Confidential Information” means all information regarding the Company, its
activities, businesses or customers which I learned as a result of my
employment, that is valuable to the Company and that is not generally disclosed
by practice or authority to persons not employed or otherwise engaged by the
Company, but that does not rise to the level of a Trade Secret. “Confidential
Information” shall include, but is not limited to, financial plans and data;
legal affairs; management planning information; business plans; acquisition
plans; operational methods and technology; market studies; marketing plans or
strategies; product development techniques or plans; customer lists; details of
customer contracts; current and anticipated customer requirements and
specifications; customer pricing and profitability data; past, current and
planned research and development; employee-related information and new personnel
acquisition plans. “Confidential Information” shall not include information that
is or becomes generally available to the public by the act of one who has the
right to disclose such information without violating any right or privilege of
the Company. However, although certain information may be generally known in the
relevant industry, the fact that the Company uses such information may not be so
known and in such instance the information would compromise Confidential
Information. This definition shall not limit any definition of “confidential
information” or any equivalent term under applicable state or federal law.
(d)“Protected Customers” means customers or actively sought potential customers
with whom I had material contact, which shall include customers or actively
sought potential customers (i) who I dealt with on behalf of the Company; (ii)
whose dealings with the Company are or were coordinated or supervised by me; or
(iii) about whom I obtained Confidential Information as a result of my
employment with the Company.
(e)“Protected Employee” means an employee of the Company who is employed by the
Company at the time of any solicitation or attempted solicitation by me.
(f)“Restricted Competitors” means the companies and/or organizations listed on
the document entitled “List Of Restricted Competitors” provided to me separately
by the Company, and incorporated herein by reference.
(g)“Restricted Period” means during my employment with UPS and for a period of
two (2) years after my employment ends for any reason.
(h)“Separation Pay” for purposes of this Agreement means (i) an amount equal to
two (2) years of my monthly base salary in effect at the time of my termination
of employment, to be paid in accordance with the Company’s normal payroll
practices, less all applicable federal, state and local taxes and other required
withholdings. I understand and agree, however, that the Company shall only be
required to continue to pay me the monthly salary portion of my Separation Pay,
subject to all applicable tax withholdings, until the earlier of (A) twenty-four
(24) months following the termination of my employment, or (B) I accept a
position (whether as an employee or otherwise) with another entity, or (C) I
become qualified for disability payments. I further understand that I will not
be eligible to continue to accrue additional benefits and/or additional vesting
rights while receiving Separation Pay outside of those provided (x) by the plan
documents governing such benefits or (y) the Offer Letter.
(i)“Trade Secret” means all of the Company’s information that I learned about as
a result of my employment, without regard to form, including, but not limited
to, technical or nontechnical data, a formula, a


2



--------------------------------------------------------------------------------




pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, distribution lists or a
list of actual or potential customers, advertisers or suppliers, that (i)
derives economic value, actual or potential, from not being generally known to
the public or to other persons who can obtain economic value from its disclosure
or use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. This definition shall not limit any
definition of “trade secrets” or any equivalent term under applicable law.


3.
NON-DISCLOSURE AND PROHIBITION AGAINST USE OF CONFIDENTIAL INFORMATION AND TRADE
SECRETS.

I agree that I will not, directly or indirectly, reveal, divulge, or disclose
any Confidential Information or Trade Secrets to any Person not expressly
authorized by the Company to receive such information. I further agree that I
will not, directly or indirectly, use or make use of any Confidential
Information or Trade Secrets in connection with any business activity other than
business activity that I am pursuing on behalf of the Company. I acknowledge and
agree that this Agreement is not intended to, and does not, alter either the
Company’s rights or my obligations under any state or federal statutory or
common law regarding trade secrets and unfair trade practices. I also understand
that nothing contained in this Agreement limits my ability to communicate with
any federal, state or local governmental agency or commission (“Government
Agencies”) or otherwise participate in any investigation or proceeding that may
be conducted by any Government Agencies in connection with any charge or
complaint, whether filed by me, on my behalf, or by any other individual. I
additionally understand and agree that if I make a confidential disclosure of a
Company Trade Secret (as defined in 18 U.S.C. § 1839) to a government official
or an attorney for the sole purpose of reporting or investigating a suspected
violation of law, or in a court filing under seal, I shall not be held liable
under this Agreement or under any federal or state trade secret law for such a
disclosure.


4.
NON-SOLICITATION OF PROTECTED EMPLOYEES.

During the Restricted Period, I will not, without the prior written consent of
the Company, directly or indirectly, solicit or induce or attempt to solicit or
induce any Protected Employee to terminate his/her employment relationship with
the Company or to enter into employment with me or any other person or entity.


5.    NON-SOLICITATION OF PROTECTED CUSTOMERS.
During the Restricted Period, I will not, without the prior written consent of
the Company, directly or indirectly, solicit, divert, take away or attempt to
solicit, divert or take away a Protected Customer for purposes of providing
products and services that are competitive with those provided by the Company.


6.
COVENANT NOT TO COMPETE.

During the Restricted Period, I will not, without the prior written consent of
the Company, (a) work for a Restricted Competitor; (b) provide advice or
consulting services to a Restricted Competitor; or (c) otherwise provide
services to a Restricted Competitor that are similar to those services that I
provided to the Company and that are competitive with the transportation,
delivery or logistics services provided by the Company during my employment. I
understand and agree that this non-compete provision is limited to the
geographic area where the Company did business during my employment.


7.    ENFORCEMENT OF PROTECTIVE COVENANTS.
I acknowledge and agree that the covenants in Paragraphs 3-6 (“Protective
Covenants”) are necessary to protect the Company’s legitimate business
interests. In the event that I breach, or threaten to breach, the Protective
Covenants, I agree that the Company shall have the right and remedy to: (a)
enjoin me, preliminarily and permanently (without the necessity of posting
bond), from violating or threatening to violate the Protective Covenants because
any breach or threatened breach of the Protective Covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy; (b) require me to account for and pay over to the Company all
compensation, profits, monies, or other benefits derived or received by me as
the result of any breach of the Protective Covenants; and (c) require me to pay
the reasonable attorneys’ fees and costs incurred by the Company in enforcing
the Protective Covenants.






3



--------------------------------------------------------------------------------






8.    SEVERABILITY / REFORMATION.
I acknowledge and agree that the Protective Covenants are reasonable in time,
scope and all other respects and that they will be considered and construed as
separate and independent covenants. Should any part or provision of any of the
Protective Covenants be held invalid, void or unenforceable in any court of
competent jurisdiction, I understand and agree that such invalidity, voidness or
unenforceability does not invalidate, void or otherwise render unenforceable any
other part or provision of this Agreement. I further agree that, in the event
any court of competent jurisdiction finds any of the Protective Covenants to be
invalid or unenforceable (in whole or in part), the invalid or unreasonable term
must be modified or redefined, or a new enforceable term provided, so that the
Protective Covenants are enforceable to the fullest extent permitted by law.


9.    TOLLING DURING LITIGATION.
I understand and agree that if I violate any of the Protective Covenants, the
period of restriction applicable to each obligation violated will not run during
any litigation over such violation, provided that such litigation was initiated
during the period of the restriction.


10.    RETURN OF MATERIALS.
Immediately following the termination of my employment for any reason or upon
request from the Company at any other time, I agree to return all materials,
documents, and/or information in my possession or control relating to the
Company without retaining any copies in either electronic or hard copy form. I
also agree that following my termination for any reason, or upon request from
the Company, I will return all materials, documents, and/or information that I
received or created in connection with my work as a Key Employee, including but
not limited to Confidential Information and Trade Secrets. Such documents,
materials and information shall include, without limitation, documents,
materials, equipment, keys, credit cards, financial information, correspondence,
computer equipment and data, and other documents and things belonging to the
Company, including but not limited to Confidential Information and Trade
Secrets.
11.    AMENDMENT / ASSIGNMENT.
I understand and agree that this Agreement cannot be amended or modified unless
such amendment or modification is made in writing and signed by me and a duly
authorized representative of the Company. I recognize that this Agreement is for
personal services to be performed by me and, as a result, may not be assigned by
me to any other Person. I further understand that the Company may assign this
Agreement as required by the needs of the business.




12.    GOVERNING LAW AND JURISDICTION.
I agree that, without regard to conflict of laws principles, the laws of the
state of Georgia govern this Agreement in all respects. I further agree that the
federal or state courts of Georgia have exclusive jurisdiction over any dispute
relating to this Agreement and I specifically consent to personal jurisdiction
in such courts, even if I no longer reside in Georgia at the time of any dispute
arising out of or involving this Agreement.


13.    WAIVER.
I acknowledge that any waiver by the Company of any breach of this Agreement by
me shall not be effective unless confirmed in writing, and that no such waiver
shall operate or be construed as a waiver of the same breach or another breach
on a subsequent occasion.


14.    AT-WILL EMPLOYMENT.
I understand that this Agreement does not create a contract of employment and
that my employment relationship with the Company remains at-will.




4



--------------------------------------------------------------------------------






15.    DISCLOSURE OF AGREEMENT.
In the event that I leave the Company for any reason, I agree to disclose the
existence and terms of this Agreement to any prospective employer, partner,
co-venturer, investor or lender prior to entering into an employment,
partnership or other business relationship with such prospective employer,
partner, co-venturer, investor or lender.


16.    ENTIRE AGREEMENT.
This Agreement shall be construed as a whole according to its fair meaning. It
shall not be construed strictly for or against me or the Company. There have
been no offers or inducements regarding the making of this Agreement except as
set out herein and the Offer Letter. This Agreement and the Offer Letter
constitutes the entire agreement and understanding between me and the Company
relating to the subjects described in this Agreement. For the sake of clarity,
the document entitled “List Of Restricted Competitors” referenced above in
Paragraph 2.(f) is incorporated herein by reference.


17.    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, and all of which
together will constitute the same instrument. The exchange of a fully executed
Agreement (in counterparts or otherwise) by electronic transmission in .PDF
format or by facsimile shall be sufficient to bind the parties to the terms and
conditions of this Agreement. A facsimile or scanned (e.g., .PDF, .GIF, etc.)
signature shall be deemed to be an original.


Executed this 8th day of August, 2019
/s/ BRIAN NEWMAN
Brian Newman


Executed this 8th day of August, 2019.


/s/ CHARLENE THOMAS
_______________________________________
UNITED PARCEL SERVICE, INC.


By: Charlene Thomas


5

